Title: From Thomas Jefferson to James Brown, 8 April 1823
From: Jefferson, Thomas
To: Brown, James


Sir
Mo
Apr. 8. 23.
I communicated to the Visitors of the University, at their meeting yesterday your favor of the 24th of March which was not recd till the 31st of that month. they were happy to infer from it a  disposn in the  literary board concurrent with their own to save  the Institn  as much as may be from  loss  by dead interest. the sums and times  be most advantageous to them for recieving the loan  lately authorised by the legislature would be 30,000D. immediately, 10.MD. 6. mo. hence & 20.M. a 12. mo. hence, should this be inconvent to that board or  less consistent with the courts of it’s proceedings we would propose 40,000D immedly, & 20M  a twelve month at once.  but if it must be furnished all at a single paymt, they must then ask the whole immedly and  submit for the instn to the loss of the interest.I will ask the pleasure of the board at  it’s earliest convenience as  the calls for money, are very urgent. accept the assurance of my great esteem & respect.